Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction requirement filed 10/11/22 is acknowledged. Applicant elected Group I (claims 24-36) without traverse.
  	With regards to species election, applicant elected a fusion protein comprising SEQ ID NO:1, 14 (species 2) and 48 (species a).
Claims 37-44 and all species 1, 3-8 and (b) –(e) are hereby withdrawn as drawn to non-elected invention.
Claims 1-23 are canceled.
Specification
 	The description of the drawings is objected to because they are scattered in different places in the disclosure (see pages 4-5 and pages 20-23). Applicant is required to combine all descriptions of the enclosed drawings in a single place, under “Description of the drawings” in compliance with US practice.
Oath/Declaration
There is no oath (declaration) of record in instant case. Applicant is advised to file an executed oath (declaration) in response to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 (reciting a CDKl5 polypeptide having at least 95% identity to SEQ ID NO:14)  is improper because it has broader scope than its base claim 24 (reciting a CDKL5 polypeptide having at least 98% identity to SEQ ID NO:14). Appropriate clarification is required.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “cell-penetrating polypeptide” in claim 25 is indefinite. Applicant has not defined said phrase explicitly in the disclosure. More specifically, in pages 11-12, applicant merely provides some general structural information about said phrase without clarifying the length and composition of said phrase. Appropriate clarification is required.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “leader signal polypeptide” in claim 27 is indefinite. Applicant once again, has not defined said phrase explicitly in the disclosure. Therefore, it is unknown what exactly is the length and composition of said phrase.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 
24-25, 27 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ciani et al., “Ciani” (US patent No. 9,944,910, 4/17/2018, see also its corresponding publication US2016/0194617, which is used to cite relevant text in this rejection). 
Ciani discloses SEQ ID NO:16, which is inherently a TATk-CDKL5 fusion protein, wherein said sequence comprises  a sequence having 100% identity to instant SEQ ID NO:14 and wherein said fusion protein has a sequence having 99.9% identity to SEQ ID NO:1 of this invention (see sequence search results of SEQ ID NO:1 and 14 in patent database, hit #4,  available under public PAIR), anticipating claims 24-26. 
With respect to “ a leader signal sequence” recited in claim 27, as mentioned above said phrase is unclear and it is assumed that said phrase has the same meaning as “leader sequence”. In view of said assumption, Ciani, in [0133],  teaches that its fusion protein may comprise a “leader sequence” and hence, claim 27 is also anticipated by Ciani. In [0122], Ciani teaches about pharmaceutical compositions comprising its fusion protein, optionally with a pharmaceutical carrier (see [0078]), anticipating claim 36.
Claims 24-26, 27 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ciani* et al., “Ciani*) (US patent No. 10,907138, 2/2021, see also its corresponding patent publication US2020/0199549). Ciani* discloses SEQ ID NO:8, which is inherently a TATk-CDLK5 fusion protein, wherein said sequence comprises  a sequence having 100% identity to instant SEQ ID NO:14 and wherein said fusion protein has a sequence having 93.9% identity to SEQ ID NO:1 of this invention wherein said 93.9% within experimental error can be considered to be 95%, depending on sequence alignment parameters utilized  (see sequence search results of SEQ ID NO:1 and 14 in patent database, hit #32 and hit# 6 respectively,  available under public PAIR), anticipating claims 24-25. 
With respect to “ a leader signal sequence” recited in claim 27, as mentioned above said phrase is unclear and it is assumed that said phrase has the same meaning as “leader sequence”. In view of said assumption, Ciani*, in [0133],  teaches that its fusion protein may comprise a “leader sequence” and hence, claim 27 is also anticipated by Ciani*. In [0122], Ciani* teaches about pharmaceutical compositions comprising its fusion protein, optionally with a pharmaceutical carrier (see [0078], anticipating claim 36.
Claims 24-26, 27 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ciani** et al., “Ciani**) (US patent NO. 10,584,318, 3/2020 see also its corresponding patent publication US2018/0327725 used to cite relevant text). Ciani** discloses SEQ ID NO:8, which is inherently a TATk-CDLK5 fusion protein, wherein said sequence comprises  a sequence having 100% identity to instant SEQ ID NO:14 and wherein said fusion protein has a sequence having 93.9% identity to SEQ ID NO:1 of this invention, wherein said 93.9% within experimental error can be considered to be 95%, depending on sequence alignment parameters utilized (see sequence search results of SEQ ID NO:1 and 14 in patent database, hit #32 and hit# 5 respectively,  available under public PAIR), anticipating claims 24-25. 
With respect to “ a leader signal sequence” recited in claim 27, as mentioned above said phrase is unclear and it is assumed that said phrase has the same meaning as “leader sequence”. In view of said assumption, Ciani**, in [0133],  teaches that its fusion protein may comprise a “leader sequence” and hence, claim 27 is also anticipated by Ciani**. In [0122], Ciani** teaches about pharmaceutical compositions comprising its fusion protein, optionally with a pharmaceutical carrier (see [0078], anticipating claim 36.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ciani (cited above) in view of Do (US2014/0045216, 2/13/2014). 
It should be noted that the phrase “leader signal sequence” in claims 27-35 is unclear and it is assumed that said phrase is referring to “a signal sequence” or “a leader sequence”.
Based on said assumption, as mentioned above, Ciani teaches a fusion protein (set forth as SEQ ID NO:16) comprising a sequence having 99.9% identity to instant SEQ ID NO:1 and 100% identity to SEQ ID NO:14 of this invention optionally have a “leader sequence). Ciani does not mention that its “leader sequence” (see 112 second rejection above)  has a sequence having 100% identity to instant SEQ ID NO:48.
Do teaches about novel “signal sequences” for improving protein expression and secretion  of recombinant enzymes and proteins (see title) and in abstract mentions fusion proteins comprising  a “modified fragment of human immunoglobulin heavy chain binding protein” (MBiP) operably linked to its heterologous polypeptides. In claim 2, Do recites SEQ ID NO:20, which has 100% identity to SEQ ID NO:48 of this invention (see hit #1 of SEQ ID NO:48 search in patent publication database, available under public PAIR).
Before the effective filing date of this invention, it would have been obvious to one of ordinary skill in the art to start with the fusion protein of Ciani and substitute its “leader sequence” with modified Bip (MBiP) “signal sequence” of Do. One of ordinary skill in the art is motivated in substituting the “leader sequence” of Ciani with the “signal sequence” of Do because depending on the desired host cell used, one of ordinary skill is always motivated to insert and test new leader signal sequences (leader sequences or signal sequences) to avoid the problems referred to by Do (see page 1, column 2, top paragraph) and to ensure efficient protein translocation across the ER membrane of said host cell. 
Finally, one of ordinary skill in the art has a reasonable expectation of success in substituting the “leader sequence” of Ciani with that of Do’s because such procedures were fully established in the prior at before the effective filing of this application.
Claim(s) 28-35  are rejected under 35 U.S.C. 103 as being unpatentable over Ciani* or Ciani** (both cited above) in view of Do (US2014/0045216, 2/13/2014, cited above).
As mentioned above Ciani* and Ciani** both teach SEQ ID NO:8 and SEQ ID NO:8 respectively, wherein said sequences are inherently CDKL5 fusion proteins and each sequence comprises  a sequence having 100% identity to instant SEQ ID NO:14 and wherein said fusion protein has a sequence having 93.9% identity to SEQ ID NO:1 of this invention.
 It should be noted that the phrase “leader signal sequence” in claims 27-35 is unclear and it is assumed that said phrase is referring to “a signal sequence” or “a leader sequence”.
Ciani* or Cian** do not mention that their “leader signal sequence” (see 112 second rejection above)  has a sequence having 100% identity to instant SEQ ID NO:48.
Do teaches about novel “signal sequences” for improving protein expression and secretion  of recombinant enzymes and proteins (see title) and in abstract mentions fusion proteins comprising  a “modified fragment of human immunoglobulin heavy chain binding protein” (MBiP) operably linked to its heterologous polypeptides. In claim 2, Do recites SEQ ID NO:20, which has 100% identity to SEQ ID NO:48 of this invention (see hit #1 of SEQ ID NO:48 search in patent publication database, available under public PAIR).
Before the effective filing date of this invention, it would have been obvious to one of ordinary skill in the art to start with the fusion proteins of Ciani* or Ciani** and substitute either of their leader sequences with modified Bip (MBiP) sequence of Do. One of ordinary skill in the art is motivated in substituting the leader sequence of either Ciani* or Ciani** with that of Do because depending on the desired host cell used, one of ordinary skill is always motivated to insert and test new leader signal sequences (leader sequences) to avoid the problems referred to by Do (see page 1, column 2, top paragraph) and to ensure efficient protein translocation across the ER membrane of said host cell. 
Finally, one of ordinary skill in the art has a reasonable expectation of success in substituting either of the leader sequences of Ciani* o Ciani** with that of Do’s because such procedures were fully established in the prio at before the effective filing of this application.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651